

115 HCON 19 IH: Expressing the sense of Congress regarding reconsideration of the merits of awarding the Medal of Honor posthumously to Doris Miller for acts of valor during World War II for which he was originally awarded the Navy Cross.
U.S. House of Representatives
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 19IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Ms. Eddie Bernice Johnson of Texas submitted the following concurrent resolution; which was referred to the Committee on Armed ServicesCONCURRENT RESOLUTIONExpressing the sense of Congress regarding reconsideration of the merits of awarding the Medal of
			 Honor posthumously to Doris Miller for acts of valor during World War II
			 for which he was originally awarded the Navy Cross.
	
 That it is the sense of Congress that the Secretary of the Navy should reconsider, pursuant to the process authorized by section 1130 of title 10, United States Code, whether the award of the Navy Cross to Doris Miller (service number 356–12–35) for acts of valor during the attack on Pearl Harbor on December 7, 1941, while a member of the United States Navy should be upgraded to the Medal of Honor on account of possible racial bias in the original decision to award the Navy Cross.
		